DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Connellan et al (Publication number: US 2020/0042111) in view of Ikeda et al (Publication number: US 2019/0369752) in view of Yokokawa (Publication number: US 2019/0102927) in view of Gemerman et al (Publication number: US 2018/0095555).

Consider Claim 1, Connellan et al shows a tracking system (see figure 1), comprising: (a) A stylus comprising a light emitter (see figures 5A and 5B); (The second portion of the housing of the stylus may include a plurality of emitters or sensors configured for facilitating a tracking of the stylus device in three-dimensional space within the AR/VR environment).
(b) A head-mounted device comprising an optical sensor configured to detect the light emitter (see figures 6A-6C; paragraphs 3, 4, 38, 49-51); (The second portion of the housing may include a plurality of emitters or sensors configured for facilitating a tracking of the stylus device in three-dimensional space within the AR/VR environment).
However, Connellan et al does not specifically show a processor communicatively coupled to the optical sensor and configured to determine a position of the stylus based on detection of the light emitter.
In related art, Ikeda et al shows a processor communicatively coupled to the optical sensor and configured to determine a position of the stylus based on detection of the light emitter (see figures 1, 2, and 7; paragraphs 9, 10, 26, 28, and 30); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ikeda et al into the teaching of Connellan et al in order to perform VR/AR tasks with accuracy (see Ikeda; paragraph 1).
However, Connellan and Ikeda do not specifically show that each of the light emitters having a size that is different than a size of any other one of the light emitters.
In related art, Yokokawa shows that each of the light emitters having a size that is different than a size of any other one of the light emitters (see figure 5C; paragraphs 85 and 86); (The controller device 104 includes a main body 530 that is held by the user's hand, and a band 532 that includes various emitters, such as emitters 534a, 534b, and 534c. In some implementations, the emitters can be lights that emit visible light, whereas in other implementations, the emitters may emit non-visible wavelengths such as infrared radiation. The emitters are configured to be recognized in captured images of the local environment that include the controller device 104. Further, the configuration of the emitters in the captured images, including their location and orientation, can be processed to determine and track the controller device 104 location and/or orientation in the local interactive environment).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the light emitters 534a-534c of Yokokawa into the stylus of Connellan in order to determine the orientation of the stylus (see Yokokawa; paragraphs 85 and 86).
However, Connellan, Ikeda, Yokokawa do not specifically show that the size of each of the light emitters having a size that is different than the size of every other one of the light emitters.
In related art, Gemerman et al shows that the size of each of the light emitters having a size that is different than the size of every other one of the light emitters (see figure 2; paragraphs 35 and 36); (visible light regions 202, 204 and 206 are configured to be illuminated with colored light which corresponds to a current digital ink color of the stylus 110. For example, light module 130 can determine the current digital ink color of stylus 110, and control one or more light-emitting elements 126 to illuminate visible light regions 202, 204 and 206 with the current digital ink color).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Gemerman et al into the teaching of Connellan, Ikeda, Yokokawa in order to selectively illuminate visible light regions (see Gemerman et al; paragraphs 3 and 4).

Consider Claim 2, Ikeda et al shows that the light emitter is a first light emitter; the stylus further comprises a second light emitter spaced apart from the first light emitter along a length of the stylus; and the processor is configured to determine an orientation of the stylus based on the first and second light emitters (see paragraphs 51 and 52); (The tracking component 305 may facilitate tracking (e.g., identification of position and/or orientation) of the stylus 300 in a VR/AR/MR environment. In some examples, the tracking component 305 may represent or include a light source (e.g., a single light-emitting diode ("LED") or group of LEDs that emits infrared or visible light), a light-reflective element for reflecting visible or infrared light, a magnetic field generator or sensor, or a physical feature with a known shape and orientation).

Consider Claim 5, Ikeda et al shows that the first and second light emitters are positioned at opposing end portions of the stylus  (see figures 1, 2, and 7; paragraphs 9, 10, 26, 28, and 30); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment). 

Consider Claim 8, Ikeda et al shows that the stylus comprises a housing, wherein at least a portion of the housing comprises an infrared transmissive material, and wherein the light emitter includes a light emitting diode disposed within the housing and configured to emit infrared light through the infrared transmissive material (see paragraph 9); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment).

Consider Claim 9, Connellan et al shows that the head-mounted device is configured to display a virtual object at a position corresponding to the determined position of the stylus (figures 1, and 6A-6C; paragraphs 49 and 66); (As shown in FIG. 1, user 102 can manipulate stylus 110 with high precision due to its exceptional ergonomic properties that allow extended use and reduced fatigue).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Connellan et al (Publication number: US 2020/0042111) in view of Ikeda et al (Publication number: US 2019/0369752) in view of Yokokawa, Gemerman in view of Ozoemenam et al (Publication number: US 2016/0334891).

Consider Claim 6, Connellan, Ikeda et al, Yokokawa, and Gemerman does not specifically show that the light emitter is configured to emit a series of dots arranged about a circumference of the stylus, and the processor is configured to detect rotation of the stylus about a longitudinal axis thereof based on detection of the series of dots.  
In related art, Ozoemenam et al shows that the light emitter is configured to emit a series of dots arranged about a circumference of the stylus, and the processor is configured to detect rotation of the stylus about a longitudinal axis thereof based on detection of the series of dots (see figures 5 and 7; paragraphs 55 and 56); (An LED or an array of LEDs may light up in the shade of green that was captured, so a user has immediate visual feedback on the results. A color band 513 is provided that is placed around a circumference of stylus 500 to allow easy viewing).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ozoemenam et al into the teaching of Connellan and Ikeda, Yokokawa, and Gemerman in order to accurately capture a color value (see Ozoemenam et al; paragraphs 9 and 10).

Consider Claim 7, Connellan in view of Ikeda et al does not specifically show that the light emitter is configured to emit a pattern that varies about a circumference of the stylus, and the processor is configured to determine an angular position of the stylus based on the pattern.  
In related art, Ozoemenam et al shows that the light emitter is configured to emit a pattern that varies about a circumference of the stylus, and the processor is configured to determine an angular position of the stylus based on the pattern (see figures 5 and 7; paragraphs 55 and 56); (An LED or an array of LEDs may light up in the shade of green that was captured, so a user has immediate visual feedback on the results. A color band 513 is provided that is placed around a circumference of stylus 500 to allow easy viewing).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ozoemenam et al into the teaching of Connellan and Ikeda in order to accurately capture a color value (see Ozoemenam et al; paragraphs 9 and 10).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Connellan et al (Publication number: US 2020/0042111) in view of Ikeda et al (Publication number: US 2019/0369752), Yokokawa and Gemerman in view of Mandella et al (Publication number: US 2016/0267720).

Consider Claims 10 and 11, Connellan et al in view of Ikeda et al, Yokokawa and Gemerman does not specifically show that the stylus further comprises a camera configured to detect the head-mounted device, wherein the head-mounted device comprises a light emitter, the camera of the stylus is configured to detect the light emitter of the head-mounted device, and the processor is further configured to determine the position of the stylus based on detection of the light emitter of the head-mounted device.  
In related art, Mandella et al shows that the stylus further comprises a camera configured to detect the head-mounted device, wherein the head-mounted device comprises a light emitter, the camera of the stylus is configured to detect the light emitter of the head-mounted device, and the processor is further configured to determine the position of the stylus based on detection of the light emitter of the head-mounted device (see paragraphs 249 and 250).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Mandella into the teaching of Connellan et al in view of Ikeda, Yokokawa and Gemerman in order to provide stereoscopic view to the user (see Mandella; paragraphs 249 and 250).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 and 21-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/01/2022